Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10,12-14,16-20 are allowed over the prior art of record.  As per the independent claims, the claim elements toward further limiting the problem-solution identifying step based upon speaker identification, is not explicitly taught by the prior art of record.  With respect to the prior art of record, Ergan (20100229112) teaches receiving from multiple computer users – abstract, para 0031 – reports from other users, para 0035 – shared in a multiple user forum; identifying user interactions and characterizing problem types – abstract, and para 0031 – characterizing problems; wherein the computer receives the information via speech recognition of the input speech, or other audible format); Ergan teaches an event record derived from speech recognized audible input and the event record stored—para 0029 and analyzed – para 0031), each of the terms associated with the human-perceived problem (as scanning the databases for patterns of problems – para 0031); searching and determining a solution automatically based on the problem – para 0035); generating automatically appropriate solutions for the identified problem – para 0035); and presenting the at least one solution of the human-perceived problem to the two or more human speakers through at least one of a graphical interface or an auditory interface (as gathering information and presenting, involving the user, through a GUI – para 0081, 0141—user forum).  Ergan (20100229112) also teaches providing a solution based on the Gangadrharaiah (20140289229) teaches detection of problems over multiple users (para 0004) and determining a solution to the problem (para 0004) using a ranking/weighting system (para 0021) for a consensus/agreement to the likelihood solution to the problem (para 0004), including conversations between users (par 0024); as well as determining according to the count/frequency of occurrences – para 0027; ie, choosing ‘max’ frequency is equivalent to majority).  Megill (20150089399) teaches determining solutions to a perceived problem via group consensus – see para 0081, 0082.  Holland (20030101151) teaches distinguishing between human and non-human problems-solutions over categories (see para 0038).  Furthermore, examiner notes, that it is old and notoriously well known in the art to associate a recognized speaker with words (in the instance of password/biometric verification); nonetheless, the combination of the above references, along with password/biometric verification, does not explicitly teach the claim features of the independent claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        01/26/2021